Citation Nr: 0112455	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  95-40 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Validity of loan guaranty indebtedness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The appellant had active military service from April 1989 to 
October 1992.

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 decision of the Department 
of Veterans Affairs (VA) Debt Management Center in St. Paul, 
Minnesota.  The appeal has been processed by the St. 
Petersburg, Florida, VA regional office (RO).

The case was previously before the Board in October 1998 when 
it was remanded for the issuance of a statement of the case 
addressing the propriety of the amount of the indebtedness.  
In December 2000, the RO issued a supplemental statement of 
the case noting that the audit of the indebtedness provided 
to the appellant in November 1995 was accurate.  The 
appellant did not submit a substantive appeal.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  In July 1989, the appellant and his wife financed the 
purchase of a house in Pensacola, Florida, using a home 
mortgage loan which was guaranteed by VA.  The amount of the 
loan was $36,850.00.

2.  A Notice of Default and Intention to Foreclose was 
received by VA in July 1993.  The appellant initially 
defaulted on May 1, 1993.  The account was subsequently 
reinstated.  The appellant again defaulted on September 1, 
1993.

3.  Mortgage foreclosure proceedings were thereafter initiated 
against the appellant and a foreclosure sale was held on 
September 1, 1994.  The property was sold for an amount less 
than the outstanding principal, interest and foreclosure 
costs, resulting in a deficiency.

4.  VA paid a claim to the mortgage holder pursuant to its 
home loan guaranty obligation in March 1995, and the resulting 
loss to the government in the amount of $9,656.48 was charged 
as a debt to the appellant.

5.  The appellant was provided sufficient and adequate notice 
of the default and foreclosure sale.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000).

2.  The charged loan guaranty indebtedness in the amount of 
$9,656.48 was validly established.  38 U.S.C.A. § 3732 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 1.911, 36.4323 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In July 1989, the appellant applied for a home mortgage loan 
which was guaranteed by VA.  The application was approved, 
and in that same month, the appellant and his wife financed 
the purchase of a house in Pensacola, Florida, using the home 
mortgage loan which was guaranteed, in part, by VA.  The 
amount of the loan was $36,850.00, secured by Mortgage Note 
dated July 10, 1989.  

The appellant defaulted on his mortgage obligation on May 1, 
1993.  See Notice of Default and Intention to Foreclose, 
dated July 1, 1993.  The mortgage holder contacted the 
appellant's wife who resided in the property and was informed 
that the couple had divorced.  The appellant refused to 
discuss the account or make any type of payment.  The account 
was subsequently reinstated.  The appellant again defaulted 
on September 1, 1993.  He apparently telephoned the mortgage 
holder in December 1993 to advise it that the property was 
now vacant.  A deed he had given to his ex-wife had 
reportedly not been recorded.  He was advised of alternatives 
to foreclosure at that time, including selling the property.  
VA also wrote to the appellant in February 1994 advising him 
that the mortgage holder was taking action to foreclose on 
his loan and of the alternatives to foreclosure.  

Mortgage foreclosure proceedings were subsequently initiated.  
The appellant and his ex-wife were named as defendants in the 
action.  It was noted in the complaint that both the 
appellant and his ex-wife remained as the record owners of 
the subject property.  See Complaint, dated January 31, 1994.  
Examination of title was conducted.  See Attorney's Time 
Sheet Affidavit, dated March 23, 1994.  A Summary Final 
Judgment of Foreclosure was entered on August 1, 1994, and 
the property was sold at a foreclosure sale on September 1, 
1994.  Notice of the foreclosure sale was published in the 
Escambia Sun-Press on August 4, and August 11, 1994.  

The mortgage holder filed a claim under the loan guaranty, 
which was satisfied, in part, by VA.  In March 1995, the 
appellant was found to be responsible for the outstanding 
loan guaranty indebtedness in the amount of $9,656.48 and 
collection efforts were initiated.  See Advice Regarding 
Indebtedness of Obligors on Guaranteed or Insured Loans, VA 
Form 26-1833 (March 24, 1995).

The appellant submitted a written statement in June 1995 
contesting, in pertinent part, the validity of the loan 
guaranty indebtedness.  The VA Debt Management Center in St. 
Paul, Minnesota, advised the appellant in June 1995 that the 
debt was validly established.  The appellant appealed this 
decision to the Board.

In conjunction with his claim, the appellant has offered 
several contentions, including at a hearing before the RO in 
April 1996.  He argues, in essence, that pursuant to the 
terms of his July 1991 divorce, his ex-wife was given 
exclusive ownership and possession of the subject property, 
and that therefore, she should be held solely responsible for 
the debt.  He reportedly executed a Quit Claim Deed 
transferring ownership of the property to her in accordance 
with the Property Settlement Agreement.  Copies of the Final 
Judgment of Divorce and Property Settlement Agreement are of 
record and do contain such terms.  

The appellant further contends that due to the long period of 
time that elapsed between his ex-wife's default on the 
mortgage obligation and his notice of such default, he was 
unable to cure the default.  He had been stationed overseas, 
and a letter from the lender had been forwarded to him when 
he returned to the United States.  He alleges that had he 
received notice of the default earlier, he would have been 
able to cure it as was accomplished in May 1993.  For 
example, he stated,  "[B]y the time I was made aware of the 
default, the cure amount was more than I could pay.  
Therefore, the notice I received, because of the delay from 
the default until notice, was effectively no notice at all 
and the VA should not be able to hold me liable."  See VA 
Form 9, received at the RO on December 26, 1995.  The 
appellant elaborated at his personal hearing in April 1996 
that he received a letter from the mortgage holder informing 
him of the default and that a $4,000.00 payment was necessary 
within 30 days to cure the default.  He further described 
himself as an "uninformed" member of the foreclosure suit.  
The appellant also indicated at the time of his personal 
hearing that he was submitting a copy of the aforementioned 
Quit Claim Deed; however, this document is not of record.


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant was notified by means of 
June 1995 letter, October 1995 statement of the case, and 
December 2000 supplemental statement of the case of the 
information and evidence needed to substantiate his claim.  
The hearing officer also asked him if he had submitted copies 
of his divorce decree, the Quit Claim Deed, etc.  The 
appellant stated that everything had been submitted.  VA has 
no outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The appellant has not 
referenced any additional unobtained evidence that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  Although a copy of the Quit Claim Deed 
is not of record, further action to obtain this is not 
warranted because the July 1993 Notice of Default and 
Intention to Foreclose indicated that the deed had not been 
not recorded.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The appellant's dispute as to the adequacy of the notice 
provided to him of the initial default and the eventual 
foreclosure is a specific challenge to the validity of the 
creation of the indebtedness.  This is so regardless of 
whether the default was his or that of the individual whom he 
thought had assumed the loan obligation.

The United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) has pointed out 
distinctions between a veteran-obligor challenging the 
validity of a loan guaranty debt and requesting a waiver of 
recovery of a validly established loan guaranty debt.  See 
Smith v. Derwinski, 1 Vet. App. 267 (1991).  An appellant may 
challenge the existence of a home loan guaranty debt, 38 
C.F.R. § 1.911(c), and/or request waiver of recovery of the 
debt.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000).  
Currently, only the issue of the validity of the indebtedness 
is before the Board.

VA's right to recover loan guaranty debts is predicated on 
two legal theories: indemnity and subrogation.  VA may seek 
reimbursement under either or both theories.  38 C.F.R. 
§ 36.4323 (2000); Stone v. Derwinski, 2 Vet. App. 56, 57 
(1992).  In this case, the VA is holding the appellant liable 
on the charged loan guaranty debt on the basis of both.  

When the appellant obtained this loan, he agreed in 
contractual terms to indemnify, or to repay, the government 
for any loss to the government incurred on the loan guaranty.  
See VA Application for Home Loan Guaranty, VA Form 26-1802a, 
Section IV (July 10, 1989).  The law is clear that VA, as 
guarantor of a loan, has a right of indemnity, independent of 
any right of the mortgage holder, to seek reimbursement for 
amounts paid on account of the liabilities of the veteran.  
38 U.S.C.A. § 3732 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 36.4323(e) (2000).  VA's right to indemnity has been upheld 
by a decision of the United States Supreme Court.  See United 
States v. Shimer, 367 U.S. 374, 81 S.Ct. 1554, 6 L.Ed. 2nd 
908 (1961).

With respect to his assertions that he did not receive 
adequate notice of the default, the appellant was the record 
owner and still in title to the subject property at the time 
of the default in 1993.  As such, he must be considered the 
defaulting party with actual knowledge of the default.  He 
remained in title to the subject property throughout the 
foreclosure process, and he was responsible for any and all 
obligations arising out of the purchase contract at the time 
of the default and thereafter, notwithstanding the fact that 
he was not residing in the subject property.  

The appellant has submitted a copy of his Property Settlement 
Agreement as proof that he no longer had an interest in the 
subject property since it required him to Quit Claim Deed it 
to his spouse.  However, the Notice of Default and Intention 
to Foreclose indicates that any such deed, if in existence, 
was not recorded.  More importantly, the mortgage holder, 
prior to the foreclosure, had a title search performed which 
showed that the appellant and his ex-wife were the owners of 
record of the subject property.  In view of the appellant's 
legal obligations as stipulated by the terms of the mortgage, 
it was his responsibility, independent of any arrangement he 
may have had with his ex-wife, to make his mortgage payments 
in accordance with the terms of the mortgage and mortgage 
note.

The appellant has also admitted in testimony on appeal that 
he received correspondence from the mortgage holder informing 
him of his cure and redemption rights as a result of the 
September 1993 default.  The record further reflects that he 
was aware of the default, within three months of its 
occurrence, through contacts with the mortgage holder.  See 
Notice of Default and Intention to Foreclose, dated July 1, 
1993.  VA also advised the appellant in February 1994 that 
the mortgage holder was taking action to foreclose on the 
loan.  Notice of the foreclosure sale was further published 
in the Escambia Sun-Press on August 4, and August 11, 1994.  
On the basis of these facts, the Board concludes that he had 
sufficient notice of the default and the pendency of the 
foreclosure to afford him an opportunity to protect his 
interests.  "The constitutionality of a foreclosure 
procedure depends not on the subjective understanding of the 
property owner, but on the objective propriety of the 
procedures used."  Buzinski v. Brown, 6 Vet. App. 360, 365 
(1994) (citations omitted).  Moreover, it is not unreasonable 
to assume that the appellant, with the exercise of reasonable 
care expected of a person of his age, knowledge and 
experience, had constructive notice of the foreclosure sale 
as a result of his failure to reinstate the account in 
accordance with the mortgage holder's letter, i.e., to bring 
the account current by paying $4,000.00 within 30 days. 

There is every indication in the record that the appellant 
was the legal owner of record at the time of the foreclosure 
and that the foreclosure was properly performed, including 
all notice requirements.  Regardless of the origination and 
exact timing of the notice afforded the appellant, it was 
adequate to satisfy due process and preserve the right of the 
VA to the collection of the loan guaranty indebtedness under 
the indemnification contract.

In view of the foregoing, there is no credible basis to 
believe that the appellant was unaware of the default and 
foreclosure action due to any valid reason.  His statements 
of record have been considered; however, his version of the 
facts is unsupported by the record in this case.  
Accordingly, the charged loan guaranty indebtedness of 
$9,656.48 was validly established and is enforceable against 
the appellant by VA.  38 C.F.R. § 36.4323(e) (2000); see also 
VAOPGCPREC 15-94 (1994).


ORDER

The appeal is denied.



		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals


 

